—Judgment, Supreme Court, New York County (Shirley Levittan, J.), rendered on February 18, 1988, convicting defendant, after a bench trial, of third degree criminal possession of a weapon, second degree criminal possession of a forged instrument and fourth degree criminal possession of stolen property, and sentencing him to two terms of 3 to 6 years’ and one term of 2 to 4 years’ imprisonment, respectively, all to run concurrently, is unanimously affirmed.
The record supports the hearing court’s finding that the police officers acted properly in seizing the subject vehicle and making an inventory search based upon a reasonable belief that the vehicle was stolen. (See, People v Gonzalez, 62 NY2d 386; cf., People v Townsend, 152 AD2d 515, lv granted 74 NY2d 953.)
Moreover, a review of the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932) reveals that defendant’s guilt of possession of a forged instrument was established beyond a reasonable doubt through statements defendant gave to the officers and from his conduct (People v Johnson, 65 NY2d 556, 560; People v Ketchmore, 132 AD2d 889, 891; People v Ryan, 128 AD2d 906). Concur—Sullivan, J. P., Ross, Rosenberger, Ellerin and Rubin, JJ.